Decided September 19, 1911.
On Petition for Rehearing.
1117 Pac. 807.]
Mr. Justice McBride
delivered the opinion of the court.
13. The conveyance by Colgan and the contemporaneous agreement of the parties constituted an equitable mortgage of the premises, and had defendant, by a proper cross-bill, set up its equities, such as taxes and expenses of maintaining the property,, they might have been prop*482erly offset against plaintiff’s claim for the difference between the $4,000 his purchaser was willing to pay for the property, and the amount of the claim held against him by the defendant.
14. The contract to allow plaintiff all he could obtain for the property over $2,669.40 and interest was not a necessary incident of the mortgage, but such a separate and independent contract that an action at law would lie for a breach of it.
15, 16. It was broken when- defendant refused to make a conveyance, and disclosed the fact that it had conveyed away the property. Defendant was required under the contract to do either of two things: (1) To sell the property, and, after deducting plaintiff’s debt, to pay him any surplus; or (2) to convey the property to a purchaser to be produced by plaintiff, and allow plaintiff to have the benefit of any overplus in the purchase price above the amount of his debt and interest, or it could have foreclosed by suit, as in other cases of foreclosure of mortgages. It did not choose to do either of these, but traded the land for other property, an act which was never authorized or contemplated by the agreement. It is claimed that defendant was entitled to a reasonable time, after demand, in which to make the conveyance, and this is generally true where an offer is accepted. But in the case at bar the offer was practically refused, and the plaintiff was informed that the land had been conveyed to other parties. Defendant could not put the property beyond its power to convey, and expect that a purchaser would wait for it to make a conveyance. When plaintiff produced a purchaser ready, willing, and able to buy, and defendant was voluntarily in a position where it could not accept the offer, by reason of having conveyed away the property, plaintiff’s right of action became complete, and defendant could not destroy that right by sub*483sequently repurchasing the property and tendering a deed.
' We still adhere to the views expressed in our original opinion. Affirmed : Rehearing Denied.